          Case NYE/2:21-cv-01269 Document 11 Filed 04/13/21 Page 1 of 9




                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION

 IN RE: BABY FOOD MARKETING, SALES MDL No. 2997
 PRACTICES      AND   PRODUCTION
 LIABILITY LITIGATION


RESPONSE TO MOTION FOR TRANSFER OF ACTIONS PURSUANT TO 28 U.S.C. §
  1407 FOR COORDINATED OR CONSOLIDATED PRETRIAL PROCEEDINGS


        Pursuant to 28 U.S.C. § 1407 and Judicial Panel on Multidistrict Litigation Rule 6.2(a),

Plaintiffs Jenna Johnson, Riley Bucci, Kelsey Gross, Abbey Johnston, Elaine Lake, Stevie

McCartin, Courtney Nemmers, Jessica Scott, Tracy Tankard, Mallory VanDyke, and Lauren Smith

(collectively, “RICO Plaintiffs”) support the portion of the Movants’ motion seeking to consolidate

numerous related actions (“Related Actions”) pending in at least 14 different district courts to a

single district court for pretrial proceedings. However, RICO Plaintiffs request that these Related

Actions be transferred to and consolidated before the Honorable Yvonne Gonzalez Rogers in the

Northern District of California, before whom five related class actions and several personal injury

actions are currently pending.

                                          ARGUMENT

   A.      Overview of Claims

        As many complaints around the nation have noted, all Defendants knew their products

posed a significant risk to the developing minds and bodies of babies and young children due to

the contamination with dangerous levels of arsenic, cadmium, lead, and mercury since at least

2017. Yet they failed to take action to minimize the amount of toxins in their foods designed and

marketed for consumption by young children, toddlers, and infants. And Defendants continued to

warrant, promise, represent, mislead, label, and/or advertise that their baby food products are free


                                                 1
         Case NYE/2:21-cv-01269 Document 11 Filed 04/13/21 Page 2 of 9




of any heavy metals or unnatural ingredients by making assurances that the foods are natural, pure,

healthy, and safe for infant consumption.

       But Defendants’ actions and inactions went beyond individual marketing and sales

decisions. Each also engaged in a coordinated scheme to defraud. Baby food is big business and

these companies feared that billions of dollars of revenue might slip away if they took the

precaution, time, and necessary steps to get their products into healthy and safe-for-consumption

baby food. So, Defendants cut corners, covered up their schemes, and have failed to recall their

products or stop their campaign of lies and misrepresentations. Then, once their food fraud was

exposed to the public, Defendants also engaged in additional fraudulent acts to cover up, conceal,

and continue their ongoing schemes to defraud. As Congress began to investigate Defendants’

wrongdoing in late 2018, Defendants turned to one of Big Tobacco’s proven tricks: creating a

seemingly independent and pro-consumer entity that suggested they were actually committed to

stopping the very fraud they were directing and perpetrating. This new entity was called the Baby

Food Council. Its founding members included Beech-Nut, Campbell (Plum’s parent company),

Gerber, Hain, and Nurture. The Baby Food Council was created in January 2019 only after the

release of several independent reports and the beginning of congressional investigations. It was

put together quickly as a front organization by Defendants to mislead and deflect attention away

from their ongoing fraud. Had those reports not been issued, the Council would never have been

created. And even then, from October 2019 to present, nothing has changed. The Council and

Defendants have not alerted purchasers that their food is contaminated, nor have they corrected

their false advertising, recalled any of their defective products, or disproven the allegations that

they are engaging in food fraud.




                                                 2
          Case NYE/2:21-cv-01269 Document 11 Filed 04/13/21 Page 3 of 9




        When confronted by the U.S. House of Representatives regarding the heavy doses of these

toxins in these baby foods, Defendants boasted that their products conformed with regulations. But

Defendants were well aware there were no such regulatory standards because the FDA had not

determined that any level of lead, cadmium, or mercury were safe in baby foods and snacks. Each

Defendant used its membership in the Baby Food Council as a pretext for not adopting standards

for baby food manufacturing. Each Defendant did not disclose that it was co-opting the push for

FDA standards by promising baby food manufacturers would regulate themselves and work to

adopt food standards. Each Defendant worked to defeat the adoption of FDA standards using the

Baby Food Council as an instrument to do so.

        Due to these illicit schemes to defraud, RICO Plaintiffs not only assert similar state law

warranty and consumer protection claims but also claims under 18 U.S.C. § 1962(c) and (d) (civil

RICO) based on Defendants use of the Baby Food Council as an enterprise, or in the alternative,

forming an association-in-fact enterprise with the Baby Food Council and/or the other RICO

Defendants.

   B.      Centralization by Manufacturer Defendant is not Efficient and a Conservation of
           Resources

        RICO Plaintiffs believe some parties may suggest that centralization by Defendant is more

appropriate than centralizing all Related Actions related to heavy metals in Defendants’ baby food

products. However, such an approach ignores two basic facts about the industry: (1) Plaintiffs

purchased from multiple manufacturers, (2) Defendants engaged in coordinated behavior to stave

off regulation and mislead the public.

        If defendant-by-defendant centralization occurs, a plaintiff who purchased products from

multiple defendants will have her RICO claims potentially sent to six different locations. All

eleven RICO Plaintiffs purchased products from multiple Defendants. It is very likely that most


                                                3
         Case NYE/2:21-cv-01269 Document 11 Filed 04/13/21 Page 4 of 9




parents, like RICO Plaintiffs, purchased food products from several of the Defendants, not merely

one of them. This is especially true because the baby food products at issue are varied: some are

meals and some are snacks. Thus, isolating each defendant in a separate lawsuit ignores the

practical reality of how these products were purchased, resulting in widespread inefficiencies. A

plaintiff who lives in Kansas, purchased products from all Defendants, and learned about the

internal testing revealing dangerous levels of heavy metals through the Congressional Report

would need to take her claims against Plum to the Northern District of California, Gerber in the

Eastern District of Virginia, Hain in the Eastern District of New York, Beech-Nut in the Northern

District of New York, Nurture in the Southern District of New York, and Campbell in the District

of New Jersey. These plaintiffs would respond to six different sets of discovery in piece-meal,

rather than coordinated fashion and potentially still need to sit for six different depositions at

different times. Similarly, these plaintiffs would need to pay to have their experts on baby food

products, heavy metal contamination, and economic loss engage in disclosures and discovery that

would overlap.

       Moreover, the alleged behavior is not simply isolated defendant-by-defendant processing

and marketing decisions. Rather, as noted in RICO Plaintiffs’ actions, Defendants worked together

through an industry front-group to fend off regulators and mislead consumers. When individual

defendants in certain suits are also part of a larger conspiracy that allegedly implicates RICO,

Section 1407 centralization is appropriate to avoid overlapping discovery and provide for just and

expeditious resolution. In re Ahern Rentals, Inc., Trade Secret Litig., 481 F. Supp. 3d 1355, 1356

(J.P.M.L. 2020); In re Nat'l Prescription Opiate Litig., 290 F. Supp. 3d 1375, 1378-79 (J.P.M.L.

2017) In re Auto Body Shop Antitrust Litig., 37 F. Supp. 3d 1388, 1389-90 (J.P.M.L. 2014) In re

InPhonic, Inc., Wireless Phone Rebate Litig., 460 F. Supp. 2d 1380, 1381 (J.P.M.L. 2006); In re



                                                4
           Case NYE/2:21-cv-01269 Document 11 Filed 04/13/21 Page 5 of 9




Ocwen Fed. Bank FSB Mortg. Servicing Litig., 314 F. Supp. 2d 1376, 1378-79 (J.P.M.L. 2004).

Section 1407 proceedings will allow coordinated discovery on common issues as well as discovery

on unique issues to proceed concurrently. In re Dow Chem. Co. Sarabond Prod. Liab. Litig., 650

F. Supp. 187, 189 (J.P.M.L. 1986). Because the RICO claims implicates the coordinated actions

and inactions of all of these Defendants, Plaintiffs forced to break up their complaints and

centralize claims against one manufacturer would still need information from the other

manufacturers on the coordinated, illicit scheme to defraud under RICO. Additionally, in each

location, Plaintiffs would likely also need third-party discovery related to the creation and work of

the Baby Food Council. This repetitive discovery as well as the potential conflicting rulings on the

same federal claim necessitate Section 1407 centralization.

    C.      The Northern District of California is the Most Appropriate Court for
            Centralization.

         California also has a strong nexus to the litigation. As the Kelly Plaintiffs note, it is

important to look at where affected plaintiffs are located as well as the location of defendants. On

this metric, California is the most logical location. California has the highest birth rate in the United

States with 446,479 births in 2019 (over twice the number of Florida) and approximately 2.4

million children under the age of 5 reside in California.1

         While some Defendants may have their business headquarters on the East Coast, much of

the actual farming of Defendants’ ingredients occurs elsewhere—with many fruits and vegetables

grown in California or the West Coast of the United States. For example, of the ingredients Nurture

sources domestically, well over 75% are grown at least in part on farms on the West Coast


1
 Centers for Disease Control and Prevention, National Center for Health Statistics, National Vital
Statistics Reports, Table 6 (Mar. 23, 2021), https://www.cdc.gov/nchs/data/nvsr/nvsr70/nvsr70-
02-508.pdf; U.S. Census Bureau, Quick Facts on Population Estimates July 1, 2019, California,
https://www.census.gov/quickfacts/fact/table/CA/PST045219 (approximately 6% of the total
population of the estimated 39,572,223 residents).
                                                   5
          Case NYE/2:21-cv-01269 Document 11 Filed 04/13/21 Page 6 of 9




including in California.2 Many of the products at issue in these cases are made with organic

ingredients. Of the 16,585 organic farms in the United States, almost 20% (3,012) are located in

California.3 Almost two-thirds of the organic vegetable sales value originates in California (~$1.3

billion out of ~$2.1 billion nationwide).4 Similarly, for berries and non-citrus fruits, California is

responsible for almost 74% of organic sales value (~$728 million out of ~$990 million

nationwide).5 Rice is a particularly problematic ingredient and California has the highest rice

yields in the nation and the counties with the largest production are in Northern California.6




2
   Happy Family Organics, Happy Farms, https://www.happyfamilyorganics.com/happy-farms/
(last visited Apr. 12, 2021).
3
  U.S. Department of Agriculture, National Agricultural Statistics Service, 2019 Organic Survey
at           Table          1                  (Oct.        2020),           available        at
https://www.nass.usda.gov/Publications/AgCensus/2017/Online_Resources/Organics/ORGANIC
S.pdf.
4
  Id. at Table 2.
5
  Id. at Table 6.
6
   U.S. Department of Agriculture, National Agricultural Statistics Service, All Rice 2019:
Production               by         County              for           Selected           States,
https://www.nass.usda.gov/Charts_and_Maps/graphics/AR-PR-RGBChor.pdf; U.S. Department
of Agriculture, National Agricultural Statistics Service, 2020 Rice Yield: Pounds and Percent
Change             from       Previous            Year          (Jan.         12,        2021),
https://www.nass.usda.gov/Charts_and_Maps/graphics/ricemap.pdf.
                                                  6
           Case NYE/2:21-cv-01269 Document 11 Filed 04/13/21 Page 7 of 9




         Additionally, one of the Defendants involved in the scheme to defraud, Plum, was founded

and located in Emeryville, California. Right after the release of the congressional report and as

class action lawsuits were beginning to be filed, Plum filed a Certificate of Surrender with the

California Secretary of State surrendering its rights and authority to transact intrastate business in

California. But Plum will soon be located in California again; Plum’s parent company, Campbell

Soup Company, announced on March 31 that sometime this spring it will finalize the sale of Plum

Organics to Sun-Maid Growers of California.7 Sun-Maid is headquartered in Fresno, California.

    D.      The Honorable Yvonne Gonzalez Rogers will Effectively and Efficiently Manage
            This Litigation.

         Currently, there are at least eight Related Actions filed in the Northern District of

California. Seven of those are pending in front of Judge Rogers and the remaining case has yet to



7
 Mary Ellen Shoup, “Sun-Maid moves into the baby and toodler food space with acquisition of
Plum Organics,” Food Navigator-USA.com (Apr. 1, 2021), https://www.foodnavigator-
usa.com/Article/2021/04/01/Sun-Maid-moves-into-the-baby-and-toddler-food-space-with-
acquisition-of-Plum-Organics.
                                                  7
          Case NYE/2:21-cv-01269 Document 11 Filed 04/13/21 Page 8 of 9




be assigned to an Article III judge.8 Two of these cases are personal injury actions. RICO Plaintiffs

support keeping the personal injury actions out of the MDL at this moment given the small number

of personal injury cases as well as the different legal and factual claims at issue. However,

centralizing all economic loss class actions in front of Judge Rogers would allow judicial

administration efficiencies as well as informal coordination between the economic loss and

personal injury cases as appropriate.

       As this Panel has recently noted, Judge Gonzalez Rogers is an “able jurist who has

experience presiding over complex, multi-district litigation.” National Ski Pass Insurance Litig., -

-- F. Supp. 3d ----, 2020 WL 588473, at *2 (J.P.M.L. Oct. 2, 2020). Along with one branch of the

ski pass litigation, Judge Gonzalez Rogers has also led In re Lithium Ion Batteries Antitrust Litig.,

MDL No. 2420, and In re Air Crash at San Francisco, California on July 6, 2013, MDL No. 2497.



Dated: April 13, 2021                         Respectfully submitted,

                                              /s/ Ruth Anne French-Hodson
                                              Ruth Anne French-Hodson
                                              Rex Sharp
                                              Ryan Hudson
                                              Sarah Bradshaw
                                              SHARP LAW, LLP
                                              5301 W. 75th Street
                                              Prairie Village, KS 66208
                                              (913) 901-0505
                                              (913) 901-0419 fax
                                              rsharp@midwest-law.com
                                              rafrenchhodson@midwest-law.com

                                              Isaac Diel
                                              SHARP LAW, LLP


8
  Gulkarov v. Plum, Inc., et al., 4:21-cv-00913; McKeon, et al. v. Plum, PBC, 4:21-cv-01113; AG,
et al. v. Plum, PBC, et al., 4:21-cv-01600; Mathiesen v. Plum, PBC, 21-cv-01763; Pereira v.
Campbell Soup Co., 21-cv-01767; Ellison v. Plum, PBC, 21-cv-0201; IM v. Plum, PBC, et al.,
3:21-cv-02066; Smith v. Plum, PBC, et al., 3:21-cv-02519.
                                                 8
Case NYE/2:21-cv-01269 Document 11 Filed 04/13/21 Page 9 of 9




                           6900 College Blvd., Suite 285
                           Overland Park, KS 66211
                           (913) 901-0505
                           (913) 901-0419 fax
                           idiel@midwest-law.com

                           Counsel for Plaintiffs Jenna Johnson, Riley Bucci,
                           Kelsey Gross, Abbey Johnston, Elaine Lake, Stevie
                           McCartin, Courtney Nemmers, Jessica Scott, Tracy
                           Tankard, and Mallory VanDyke

                           Keith A. Robinson
                           2945 Townsgate Road, Suite 200
                           Westlake Village, CA 91361
                           Tel: 310.849.3135
                           Fax: 818.279.0604
                           keith.robinson@karlawgroup.com

                           Ruth Anne French-Hodson
                           SHARP LAW, LLP
                           5301 W. 75th Street
                           Prairie Village, KS 66208
                           (913) 901-0505
                           (913) 901-0419 fax
                           rafrenchhodson@midwest-law.com

                           Counsel for Lauren Smith




                              9
